Dr. T. 0. waltoll, President   Opinion No. o-1376
Agricultural  & Mechanical     Re: Power to exchange equip-
  College of Texas             ment between the A. & M. Col-
College Station, Texas         lege and the Prison Commission.
Dear Sir:
          This will acknowledge receipt of your letter of
December 11, 1939 requesting an opinion from this depart-
ment upon the fol&wing  case statement, to-wit:
          "In making changes In the Textile Engineer-
     ing Department of the College there is certain
     equipment that the College has no further use
     for and the Prison Commission has proposed to
     give us in exchange for this equipment motors
     that we need aud cafl use in our laboratories
     at the College.
           "The Statutes confer authority upon the Board
     of Directors   of the College to sell equipment that
     belongs to the College,    but when this question was
     presented to the Board, of making an exchange, some
     members of the Board felt that perhaps the Board
     does not have legal authority to authorize the ex-
     change.
           llWill you please advise me whether it is wlth-
     In the legal powers of the Board of Directors   of
     this College to make the exchange proposed by the
     Prison Commission authorities?"
           The equipment belonging to our various State insti-
tutions is, of course, State property,    and may not be dis-
posed of by any one except by legislative    authority.
          We find no statutory authority for the exchange of
equipment suggested by you.   The policy of the State with re-
spect to supplies,  equipment and the like to our State insti-
tutions is evidenced by Article  634 of the Revised Civil
Statutes,  which provides:
 Dr. T. 0. Walton - page 2


             “The Board of Control shall purchase all the
       supplies used by each department of the States
       government, Including the State Prison System,and
       each eleemosynary institution    normal school,
       Agricultural  & Mechanical College,  University of
       Texas and each and all other State schools or
       depa.&ents   of the State government heretofore  or
      .hereafter create&w
.: ,.         Article  634 l/2 specially   authorize6 the Board of
,.Coptrol to .bontract with the State Prison Board for the pur-
  chase of certain supplies,    equipment .and materials for use by
  other State Institutions.     k%.cle   660 authorizes  an emergency
  contract for necessary    supplies or equipment.
          .Obv1ously, these Articles declare the general policy,
but do not furnish any rule for guidance in respect to. the
present inquiry.
            Article   665 declaresi
            “The State Board of Control     shall     have charge




      protect  any public   buildings   against     any existing
      or threatened fire    hazards.”
              It is the ‘opinion of this department that this ArtZ-
 cle would authorize the Board of Control to accept from any
 State. department or Institution     under Its control supplies .end
 equipment no longer usable or needed for use by such department
 or institution      and to place the same in the hands of any other
-department or i nstitution     having need of the same (at least
 temporarily    if not permanently) where such exchange is mutually
satisfactory      to the two departments or institutions   concerned,
 as auact of conservation       under the general power above confer-
 red on the. Board.     Such surrender or mutual surrender   of equlp-
 ment, and the further disposition      thereof by the Board, would,
 of course, by this method be made a matter of public record
Dr. T. 0. Walton - page 3


and the State   proprietary   rights would be adequately pre-
served within   the spirit,   If not the latter, of Article
665.

                                  Very truly   yours
                                  JU!TORNFXGE%ERALOFTEXAS
                                 By /s/ Ocle Speer
                                 Ocle Speer, Assistant
APPROVED
       DIG&        1939
/s/ Gerald c. Mann
ATTORREYGHVERALOFTJZXAS
APPROVED:OPINIONCOMMITTEE
BY:     Rw, CHAIRMAN
OS:m:wb